[Cite as State ex rel. Johnson v. Bur. of Sentence Computation, 2018-Ohio-4338.]
                             IN THE COURT OF APPEALS OF OHIO

                                   TENTH APPELLATE DISTRICT

The State ex rel. Ronald G. Johnson,                   :

                 Petitioner,                           :

v.                                                     :                           No. 18AP-351

Bureau of Sentence Computation,                        :                  (REGULAR CALENDAR)

                 Respondent.                           :


                                            D E C I S I O N

                                    Rendered on October 25, 2018


                 Ronald G. Johnson, pro se.

                 Michael DeWine, Attorney General, and Stephanie L.
                 Watson, for respondent.


                           IN HABEAS CORPUS/MANDAMUS
                    ON OBJECTIONS TO THE MAGISTRATE'S DECISION

TYACK, J.
        {¶ 1} Ronald G. Johnson filed this original action seeking writs of mandamus and
habeas corpus. In accord with Loc.R. 13(M) of the Tenth District Court of Appeals, the case
was referred to a magistrate to conduct appropriate proceedings.
        {¶ 2} The magistrate reviewed the complaint filed by inmate Johnson and noted
that he has filed in the wrong court to the extent he is seeking a writ of habeas corpus.
Johnson must pursue a writ of habeas corpus in a court which has jurisdiction over his
place of incarceration. Johnson is incarcerated in Mahoning County. To the extent that his
complaint seeks a writ of habeas corpus, that portion of the complaint must be dismissed.
No. 18AP-351                                                                               2

       {¶ 3} Turning to the portion of the complaint requesting a writ of mandamus, the
Supreme Court of Ohio recently ruled in Johnson v. Moore, 149 Ohio St.3d 716, 2017-Ohio-
2792, that the Bureau of Sentence Computation had acted appropriately in finding
       {¶ 4} that this inmate must serve the definite term sentences ordered before
starting to serve his indefinite sentences. The Supreme Court of Ohio found that Johnson's
maximum term will not expire until 2024.
       {¶ 5} Our magistrate issued a magistrate's decision reflecting the above. Johnson
has filed objections to the magistrate's decision. His objections argue that the Supreme
Court of Ohio was wrong.
       {¶ 6} We are not in a position to overrule or overturn a ruling of the Supreme Court
of Ohio. We, therefore, adopt the findings of fact and conclusions of law in the magistrate's
decision, overruling Johnson's objections.
       {¶ 7} As a result of the foregoing, we dismiss the portion of Johnson's complaint
which seeks a writ of habeas corpus and deny the request for a writ of mandamus.
                                                                    Objections overruled;
                                                    habeas corpus dismissed; writ denied.

                             KLATT and SADLER, JJ., concur.
No. 18AP-351                                                                           3

                                     APPENDIX

                           IN THE COURT OF APPEALS OF OHIO

                              TENTH APPELLATE DISTRICT



The State ex rel. Ronald G. Johnson,        :

             Petitioner,                    :

v.                                          :                   No. 18AP-351

Bureau of Sentence Computation,             :               (REGULAR CALENDAR)

             Respondent.                    :


                           MAGISTRATE'S DECISION

                                Rendered on July 26, 2018


             Ronald G. Johnson, pro se.

             Michael DeWine, Attorney General, and Stephanie L.
             Watson, for respondent.


                         IN HABEAS CORPUS/MANDAMUS
                      ON RESPONDENT'S MOTION TO DISMISS

      {¶ 8} Petitioner, Ronald G. Johnson, has filed this original action requesting this
court issue writs of mandamus and habeas corpus ordering respondent, Bureau of Sentence
Computation ("BSC"), to properly calculate his sentences and immediately release him
from incarceration because "[a]ll terms of imprisonment imposed by all sentencing courts
have expired as of June 14, 2018."
No. 18AP-351                                                                               4

Findings of Fact:
       {¶ 9} 1. Petitioner is an inmate currently incarcerated at the Northeast Ohio
Correctional Center in Youngstown, Ohio, which is within Mahoning County, Ohio.
       {¶ 10} 2. Although petitioner names only the BSC as the respondent, the warden of
the Northeast Ohio Correctional Center in Youngstown, Ohio is the proper respondent in
the habeas corpus case. BSC is the proper respondent in the mandamus case.
       {¶ 11} 3. Petitioner filed this petition for a writ of habeas corpus in the Tenth
District Court of Appeals located in Franklin County, Ohio on May 18, 2018.
       {¶ 12} 4. On June 6, 2018, an assistant attorney general for the state of Ohio filed a
motion to dismiss on behalf of respondent asserting that, pursuant to R.C. 2725.03, this
court lacks jurisdiction over the instant petition for a writ of habeas corpus because
petitioner filed this action in an appellate district in which he is not incarcerated.
       {¶ 13} 5. On June 27, 2018, petitioner filed a motion to amend his complaint by
removing his request for a writ of habeas corpus. As such, petitioner asserts he would only
be challenging the BSC's computation of his sentences and will establish that, as of June 14,
2018, he has fully served all sentences and should be released from custody.
Conclusions of Law:
       {¶ 14} Even if this court grants petitioner's motion to amend, the end result he seeks
is to be released from incarceration. Regardless, the magistrate finds this court should
grant respondent's motion and dismiss this complaint not only as to petitioner's request for
a writ of habeas corpus, but also as to petitioner's request for a writ of mandamus ordering
BSC to correctly calculate his sentences to reflect that, as of June 14, 2018, he has fully
served his sentences.
       {¶ 15} A writ of habeas corpus is an extraordinary remedy that is available only in
cases "where there is an unlawful restraint of a person's liberty and no adequate remedy at
law." Pratts v. Hurley, 102 Ohio St.3d 81, 2004-Ohio-1980.
       {¶ 16} R.C. 2725.03 provides:
              If a person restrained of his liberty is an inmate of a state
              benevolent or correctional institution, the location of which is
              fixed by statute and at the time is in the custody of the officers
              of the institution, no court or judge other than the courts or
No. 18AP-351                                                                                  5

               judges of the county in which the institution is located has
               jurisdiction to issue or determine a writ of habeas corpus for
               his production or discharge. Any writ issued by a court or
               judge of another county to an officer or person in charge at the
               state institution to compel the production or discharge of an
               inmate thereof is void.

        {¶ 17} Because petitioner is not incarcerated in Franklin County, this court lacks
jurisdiction to consider his petition for a writ of habeas corpus pursuant to R.C. 2725.03.
See also Brown v. Hall, 123 Ohio St.3d 381, 2009-Ohio-5592 and Goudlock v. Voorhies, 119
Ohio St.3d 398, 2008-Ohio-4787. As such, it is this magistrate's decision that, because this
court lacks jurisdiction over the subject matter, respondent's motion to dismiss should be
granted.
        {¶ 18} Even if petitioner's habeas action is dismissed, he asserts he still has a viable
cause of action against the BSC for inaccurately calculating his sentences and causing him
to remain incarcerated beyond the expiration date of his sentences.
        {¶ 19} Recently, in Johnson v. Moore, 149 Ohio St.3d 716, 2017-Ohio-2792, the
Supreme Court of Ohio reviewed a decision from the Tenth District Court of Appeals which
had dismissed this same petitioner's habeas corpus action on the basis of res judicata.
Although the court found that dismissal on grounds of res judicata was inappropriate, the
court affirmed after concluding:
               Johnson's petition was properly dismissed because it fails to
               state a claim. "When a sentencing court imposes a definite
               term of imprisonment consecutively to an indefinite term, the
               Ohio Administrative Code requires the prisoner to serve the
               definite term first, followed by the indefinite term." Jones v.
               Dep't. of Rehab. & Corr., 10th Dist. Franklin No. 16AP-138,
               2016-Ohio-5425, ¶ 16; Ohio Adm.Code 5120-2-03.2(E). As
               the 2007 letter from BOSC indicates, Johnson's maximum
               term will not expire until 2024.
Id. at ¶ 7.

        {¶ 20} As above concluded by the Supreme Court, petitioner's maximum term will
not expire until 2024. Petitioner is not entitled to a writ of mandamus because it has been
determined that BSC has properly calculated his sentence.
No. 18AP-351                                                                              6

       {¶ 21} As such, finding this court lacks jurisdiction over the habeas corpus action
and further finding petitioner's mandamus claim is barred by res judicata, this court should
grant respondent's motion and dismiss this case.


                                              /S/ MAGISTRATE
                                              STEPHANIE BISCA




                              NOTICE TO THE PARTIES

              Civ.R. 53(D)(3)(a)(iii) provides that a party shall not assign as
              error on appeal the court's adoption of any factual finding or
              legal conclusion, whether or not specifically designated as a
              finding of fact or conclusion of law under Civ.R.
              53(D)(3)(a)(ii), unless the party timely and specifically objects
              to that factual finding or legal conclusion as required by Civ.R.
              53(D)(3)(b).